Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Mr. Jong H. Lee (Reg. No. 62376) on 07/26/2021.

IN THE CLAIMS:
Please cancel non-elected claims 12-20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a memory device and an error correction method for the memory device and more particularly, to a memory device having an error correction function, and an error correction encoding method and an error correction decoding method for the memory device.



“the reconfiguration logic unit comprises multiple multiplexer (MUX) circuits configured to change an address of each input data according to a selection signal stored in the memory element so as to arrange memory cells with identical data retention properties to be adjacent to each other based on the multiple MUX circuits, and
the selection signal is configured to change an operation state of each MUX circuit to arrange memory cells with data retention properties in the same group to be adjacent to each other based on a result of a test of the data retention properties of each memory cell.”   

as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1, 8 and 11.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined claims 1-11 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111